UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-7082


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO GERMAINE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH-1)


Submitted:   January 5, 2017                 Decided:   January 18, 2017


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Germaine Johnson, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antonio Germaine Johnson appeals the district court’s order

granting a postjudgment motion.           We have reviewed the record and

find no reversible error.       Accordingly, we affirm.           We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2